PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAIWAN LUNG MENG ADVANCED COMPOSITE MATERIALS CO., LTD.
Application No. 17/032,914
Filed: September 25, 2020
For: STONE PAPER AND MANUFACTURING METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed June 09, 2022, to make the above-identified application special.  

The request and petition under 37 CFR 1.102(a) are GRANTED. 

A grantable request to participate in the PPH pilot program and petition to make special require:

The U.S. application is
a Paris Convention application which either 
validly claims priority under 35 U.S.C. 119(a) and 37 CFR 1.55 to one or more applications filed in the TIPO, or 
validly claims priority to a PCT application that contains no priority claims, or
a national stage application under the PCT (an application which entered the national stage in the U.S. from a PCT international application after compliance with 35 U.S.C. 371), which PCT application 
validly claims priority to an application filed in the TIPO, or
validly claims priority under 35 U.S.C 365 (b) to a PCT application that contains no priority claims, or
contains no priority claim, or
a so-called bypass application filed under 35 U.S.C. 111(a) which validly claims benefit under 35 U.S.C. 120 to a PCT application, which PCT application 
validly claims priority under 35 U.S.C 365 (b) to an application filed in the TIPO, or 
validly claims priority under 35 U.S.C 365 (b)  to a PCT application that contains no priority claims, or 
contains no priority claim;
Applicant must submit a copy of:
The allowable/patentable claim(s) from the TIPO application(s);
An English translation of the allowable/patentable claim(s) if not in English and 
A statement that the English translation is accurate;
Applicant must:
Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the TIPO application(s) and 
Submit a claims correspondence table in English;
Examination of the U.S. application has not begun;
Applicant must submit:
a copy of all the office action(s) from of each of the TIPO application(s) containing the allowable/patentable claim(s)
An English language translation of the TIPO Office action if not in English
A statement that the English translation is accurate;
Applicant must submit: 
An IDS listing the documents cited by the TIPO examiner in the TIPO office action(s) (unless already submitted in this application)
Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application);

The request to participate in the PPH pilot program and petition comply with the above requirements.  Accordingly, the above-identified application has been accorded “special” status.

Inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at 571-272-2581.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET